 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MIKEAL GLENN STINE,                               No. 2:18-cv-00684-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    BUREAU OF PRISONS, et al.,
15                       Defendants.
16

17          Plaintiff Mikael Glenn Stine (“Plaintiff”), federal prisoner proceeding pro se, brings this

18   civil action pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics,

19   403 U.S. 388 (1971). The matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 16, 2019, the magistrate judge filed findings and recommendations which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 55.) Plaintiff has not filed

24   objections to the Findings and Recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed December 16, 2019, are adopted in full;

 5          2. Plaintiff’s motions to withdraw the voluntary dismissal and to reopen this action (ECF

 6   Nos. 49, 50) are denied; and

 7          3. This action shall remain closed.

 8          IT IS SO ORDERED.

 9   Dated: January 15, 2020

10

11

12                                         Troy L. Nunley
                                           United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
